            Case 3:16-cv-05842-RBL Document 111 Filed 08/26/19 Page 1 of 3




 1                                               THE HONORABLE JUDGE RONALD B. LEIGHTON
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8                    WESTERN DISTRICT OF WASHINGTON AT TACOMA
 9
      JOSEPH AND RENNY FANGSRUD VON                             NO. 3:16-cv-05482-RBL
10    ESCH,
                     Plaintiffs,
11            v.                                                PLAINTIFFS’ PROPOSED
                                                                VOIR DIRE
12    LEGACY SALMON CREEK HOSPITAL,
      a Washington Company, ASSET
13
      SYSTEMS, INC., an Oregon Corporation
14    d/b/a in Washington as ASSET SYSTEMS,
      pursuant to Washington UBI No.
15    601474356,
                           Defendants.
16
17                               PLAINTIFFS’ PROPOSED VOIR DIRE

18           Plaintiffs JOSEPH AND RENNY FANGSRUD VON ESCH, through counsel, propose

19   to ask the jury panel the following Voir Dire questions (in addition to standard questions asked
20   by courts in the Western District of Washington1):
21
     Topic: Damages for emotional distress. Proposed questions:
22
         1. Does anyone have concerns about or objections to a person getting money damages for
23          things like frustration, stress, emotional distress, stress on the person’s marriage,
            embarrassment or damage to a person’s reputation?
24
25           1
               See, e.g., Judge Richard A. Jones’ General Civil Voir Dire at
     https://www.wawd.uscourts.gov/sites/wawd/files/JonesCourtsGeneralVoirDireCivil.pdf
26
      PLAINTIFFS’ PROPOSED VOIR DIRE                                Robert Mitchell, Attorney at Law, PLLC
                                                                           700 W. Evergreen Blvd.
      (3:16-CV-05482-RBL) - 1                                               Vancouver, WA 98660
                                                                    Ph (360) 993-5000 Fax (888) 840-6003
                                                                          bobmitchellaw@yahoo.com
           Case 3:16-cv-05842-RBL Document 111 Filed 08/26/19 Page 2 of 3




 1
        2. Anyone have a cap or top limit in their minds for the amount of money damages
 2         appropriate for that kind of harm or loss?
 3
 4   Topic: Experience with debt collection. Proposed questions:

 5      3. Have you or any member of your family ever worked for a debt collection agency or in
           a collections department? Please explain.
 6
        4. Have you or anyone in your household ever been contacted by a debt collector? Please
 7         explain.

 8      5. Has anyone here personally been told, incorrectly, that you had an unpaid bill or debt or
           owed more than you really did? What was your experience?
 9
        6. When it comes to financial security, some people feel they are more endangered now by
10         creditors and debt collectors than they were before the “Great Recession” a decade ago.
           Others feel safer. Which are you a little closer to?
11
        7. Some people feel that their financial problems are caused by the things beyond their
12         control, like the economy. Other people feel that they are the only ones responsible for
           their financial situation. Which are you a little closer to?
13
14   Topic: Experience with medical billing. Proposed questions:

15      8. When it comes to medical billing, do you feel it is unnecessarily complicated and time-
           consuming these days?
16
        9. How much time should families have to spend on “the paperwork?” Should people be
17         resigned that billing problems are a part of modern life? Should businesses be more
           helpful or is it the consumer’s responsibility to fix it? Which are you a little closer to?
18
19   Dated this 26th day of August, 2019 at Tacoma, Washington.
20
     S//SaraEllen Hutchison__________
21   SaraEllen Hutchison, WSBA #36137
     Law Office of SaraEllen Hutchison, PLLC
22   Attorney for Plaintiff
     539 Broadway
23   Tacoma, WA 98402
24   saraellen@saraellenhutchison.com
     Phone: 206-529-5195
25   Fax: 253-302-8486

26
      PLAINTIFFS’ PROPOSED VOIR DIRE                          Robert Mitchell, Attorney at Law, PLLC
                                                                     700 W. Evergreen Blvd.
      (3:16-CV-05482-RBL) - 2                                         Vancouver, WA 98660
                                                              Ph (360) 993-5000 Fax (888) 840-6003
                                                                    bobmitchellaw@yahoo.com
           Case 3:16-cv-05842-RBL Document 111 Filed 08/26/19 Page 3 of 3




 1
 2
 3   s//Robert Mitchell
     ROBERT MITCHELL (WSBA #37444)
 4   ROBERT MITCHELL, ATTORNEY AT LAW, PLLC
     700 W. Evergreen Blvd.
 5   Vancouver, WA 98660
     Telephone:     360-993-5000
 6   Facsimile:     888-840-6003
 7   Email:         bobmitchellaw@yahoo.com
     Attorney for Plaintiffs, Fangsrud von Esch
 8
 9
10
11
                                    CERTIFICATE OF SERVICE
12
            I hereby certify under penalty of perjury under the laws of the State of Washington that
13
     on the 26th day of August, 2019, I electronically filed the foregoing through the Court’s CM/ECF
14
15   system which will electronically notify all registered CM/ECF participants in the case.

16
17          Dated this the 26th day of August, 2019, at Tacoma, Washington.
18
                                                S//SaraEllen Hutchison
19                                              SaraEllen Hutchison, WSBA No. 36137

20                                              Attorney for Plaintiffs
21
22
23
24
25
26
      PLAINTIFFS’ PROPOSED VOIR DIRE                          Robert Mitchell, Attorney at Law, PLLC
                                                                     700 W. Evergreen Blvd.
      (3:16-CV-05482-RBL) - 3                                         Vancouver, WA 98660
                                                              Ph (360) 993-5000 Fax (888) 840-6003
                                                                    bobmitchellaw@yahoo.com
